EXHIBIT 10.5

 

DEFERRED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS OF SCIENTIFIC-ATLANTA, INC.

 

As Amended and Restated, Effective May 29, 2003

 

ARTICLE I—INTRODUCTION

 

1.1 Name of the Plan

 

This Plan shall be known as the Deferred Compensation Plan for Non-Employee
Directors of Scientific-Atlanta, Inc. (“the Company”).

 

1.2 Purpose of Plan

 

The purpose of the Plan is to provide non-employee directors of the Company the
opportunity to defer receipt of cash compensation and compensation in the form
of stock payable to them for services to the Company as directors.

 

1.3 Restatement of Plan

 

This document amends and restates the Plan effective as of May 29, 2003. All
deferral elections made with respect to the Plan Year beginning on July 1, 2003
and Plan Years thereafter shall be governed by the terms of the Plan as amended
and restated herein.

 

ARTICLE II—DEFINITIONS

 

For purposes of this Plan the following words and phrases shall have the
meanings and applications set forth below:

 

2.1 Annual Retainer

 

The amount paid each year, in quarterly payments, to non-employee members of the
Board of Directors of the Company.

 

2.2 Award Sub-Account

 

The sub-account described in Section 5.4 of this Plan.

 

2.3 Awards

 

The right to receive shares of Scientific-Atlanta Common Stock, granted under a
Stock Award, an Elective Grant, a Retirement Award, or a Lump Sum Distribution
made pursuant to the Stock Plan for Non-Employee Directors, as such terms are
defined in that plan.

 

2.4 Beneficiary

 

A person or entity designated in accordance with the terms and conditions of
this Plan to receive benefits upon the death of a Participant.

 

1



--------------------------------------------------------------------------------

2.5 Committee Chair Retainer

 

The amount paid each year, in quarterly payments to a non-employee director who
chairs a standing or special committee of the Board of Directors.

 

2.6 Compensation

 

The total of a Participant’s Annual Retainer, Meeting Fees, Committee Chair
Retainer or other cash payments paid to the Participant by the Company during a
Plan Year.

 

2.7 Conversion Date

 

August 16, 2000.

 

2.8 Deferral Election

 

Each election made by a Participant to defer a portion of his or her
Compensation and/or Awards by executing and submitting an Election Form.

 

2.9 Deferral Period

 

The period commencing on the date that an Election Form becomes effective for a
Deferral Election and continuing until the Deferred Benefit Commencement Date.

 

2.10 Deferred Benefit Account

 

An account maintained pursuant to and in accordance with the terms and
conditions set forth in Article V hereof by or on behalf of the Company for each
Deferral Election made by a Participant under this Plan.

 

2.11 Deferred Benefit Commencement Date

 

The date designated by a Participant with respect to each Deferral Election
entered on an Election Form as the date on which the payment of the Deferred
Benefits that accumulate as a result of each respective election is to begin.

 

2.12 Deferred Benefits

 

The amounts (and number of shares of Scientific-Atlanta Common Stock, if
applicable) payable to a Participant or to his or her Beneficiary or estate
beginning on the Deferred Benefit Commencement Date under this Plan.

 

2.13 Determination Date

 

The last day of each Plan Year.

 

2.14 Election Amount

 

The amount of Compensation (and right to a certain number of shares of
Scientific-Atlanta Common Stock under an Award, if applicable) to be deferred
pursuant to a single Deferral Election.

 

2.15 Election Form

 

The form completed by a Participant in order to make one or more Deferral
Elections for the next Plan Year, as the same may be amended or revised as
herein permitted.

 

2



--------------------------------------------------------------------------------

2.16 Interest Sub-Account

 

The sub-account described in Section 5.2 of this Plan.

 

2.17 Meeting Fees

 

The amounts paid to a non-employee member of the Board of Directors of the
Company for each meeting of the Board and each meeting of a standing or special
committee he or she attends.

 

2.18 Participant

 

A non-employee member of the Board of Directors of the Company who elects to
participate in this Plan.

 

2.19 Phantom Stock

 

The hypothetical shares of Scientific-Atlanta Common Stock credited to the
Phantom Stock Sub-Account prior to the Conversion Date.

 

2.20 Phantom Stock Sub-Account

 

Prior to the Conversion Date, the sub-account into which Compensation could be
deferred and converted into values based upon hypothetical shares of
Scientific-Atlanta Common Stock.

 

2.21 Plan

 

This Deferred Compensation Plan for Non-Employee Directors of
Scientific-Atlanta, Inc., as amended from time to time.

 

2.22 Plan Committee

 

The Human Resources and Compensation Committee of the Board of Directors of the
Company.

 

2.23 Plan Interest Rate

 

An annual rate of interest equal to the average of Moody’s Long Term Industrial
Bond Rate for the ninety (90) day period ending on the March 1st preceding the
commencement of each Plan Year (rounded to the next highest one-half (1/2)
percentage point), plus 1%, which shall be credited to a Participant’s Deferred
Benefit Accounts during such Plan Year.

 

2.24 Plan Year

 

The period beginning on the first day of July of each calendar year and ending
on and including the last day of June of the next calendar year.

 

2.25 Retirement

 

The discontinuation of service on the Board of Directors by a Participant who is
fifty-five years of age or older with at least three years of Board service.

 

2.26 Scientific-Atlanta Common Stock

 

The $.50 par value per share common stock of the Company.

 

3



--------------------------------------------------------------------------------

2.27 Service Termination Date

 

The last day of the month immediately preceding the date of a Participant’s
Retirement, termination of service, determination of Total Disability, or death,
whichever is applicable.

 

2.28 Stock Sub-Account

 

The sub-account described in Section 5.3 of this Plan.

 

2.29 Total Disability

 

A physical or mental condition which is expected to be totally and permanently
disabling as determined in accordance with the terms and conditions of the
long-term disability plan currently or most recently maintained by the Company
for the benefit of its employees who are totally disabled.

 

ARTICLE III—ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility

 

Directors who are not employees of the Company and who are actively serving on
the Board of Directors of the Company shall be eligible to participate in this
Plan.

 

3.2 Participation

 

The Plan Committee shall notify in writing each director who becomes eligible to
participate in this Plan of his or her eligibility. Eligible directors may
participate in this Plan by completing an Election Form on or before the end of
the quarter immediately preceding the quarter in which he or she wants to begin
deferring Compensation or Awards. If timely received, such election to
participate shall be effective on the first day of the succeeding quarter.

 

ARTICLE IV—COMPENSATION DEFERRAL

 

4.1 Deferral Election

 

(a) A Participant shall effect a Deferral Election by executing and submitting
to the Plan Committee an Election Form. Subsequently, the Company shall defer
Election Amounts deferred from the Participant’s Compensation and Awards at the
time Compensation would have been paid or at the time the right to receive
shares of Scientific-Atlanta Common Stock was granted, as applicable.

 

(b) Each Election Amount shall be deferred for the Deferral Period specified
with respect to the particular Deferral Election in the Election Form, provided,
however, that the Participants shall not be entitled to defer Retirement Awards
or Lump Sum Distributions (as such terms are defined in the Stock Plan for
Non-Employee Directors) for Deferral Periods that are shorter than the minimum
Deferral Periods for such Awards that are set forth in the Stock Plan for
Non-Employee Directors.

 

(c) All Deferral Elections shall apply solely to Compensation and/or Awards
which will be paid (or granted) to a Participant beginning with the first day of
the calendar quarter commencing subsequent to the calendar quarter in which the
Deferral Election is received; provided, however, the Participant must submit
the Election Form at least thirty (30) days prior to the quarter in which the
Participant desires to commence a deferral. Any Deferral Election will apply
only to Compensation and/or Awards paid (or granted) during the Plan Year in
which the election becomes effective. A Participant may revise or change any
election contained in any Election Form, other than the Election Amount, by
submitting to the Plan Committee a request for such a revision or change and
obtaining the Plan Committee’s approval of such revision or change at least
ninety (90) days prior to the effective date of such revision or change.

 

4



--------------------------------------------------------------------------------

4.2 Election Amounts

 

Each Election Amount specified by a Participant on an Election Form with respect
to any Plan Year shall state in percentages the amount (and, to the extent
applicable, the right to receive a specific number of shares of
Scientific-Atlanta Common Stock), if any, which the Participant wishes to defer.
An election to defer Compensation must equal a minimum of five percent up to a
maximum of one hundred percent, in increments of five percentage points, of the
Compensation which the Participant may be paid during the Plan Year. As to
Awards, the election must be in whole shares, with no right to receive
fractional shares being deferred.

 

4.3 Investment Election

 

(a) A Participant shall specify in his or her Deferral Election the percentage
of the Election Amount to be credited to an Interest Sub-Account or a Stock
Sub-Account, and the number of shares from Awards to be credited to an Award
Sub-Account.

 

(b) Compensation may be credited into an Interest Sub-Account or a Stock
Sub-Account, but Awards may only be credited into an Award Sub-Account.

 

4.4 Deferral Period

 

A Participant shall irrevocably specify in his or her Deferral Election a
Deferred Benefit Commencement Date for all of the Election Amount to be deferred
pursuant to such Deferral Election, which date shall be (i) a set date which is
no earlier than July 1 following the end of the Plan Year in which the Election
Amount is deferred; (ii) the Participant’s Retirement; or (iii) a date which is
either the fifth or the tenth anniversary following the date of the
Participant’s Retirement. In the case of Awards which have minimum Deferral
Periods that are required under the terms of the Stock Plan for Non-Employee
Directors, the above limitations shall apply, and the Participant shall also be
required to elect a Deferral Period that complies with the minimum Deferral
Periods required under the Stock Plan for Non-Employee Directors.

 

4.5 Deferred Benefit Commencement Date; Manner of Payment and Issuance

 

Except as otherwise provided in Article VI hereof, the Election Amounts that
accumulate in a Deferred Benefit Account as a result of a Participant’s making a
Deferral Election will be paid (or issued, as applicable) by the Company to the
Participant in the manner and commencing on the Deferred Benefit Commencement
Date designated with respect to the Deferral Election in an Election Form.

 

(a) Manner of Cash Payments: Except as otherwise provided in Article VI hereof,
the Participant may elect to receive payment of the Deferred Benefits held in
the form of cash, which Deferred Benefits are held in an Interest Sub-Account,
pursuant to one of the following methods:

 

(1) Annual, semi-annual or quarterly installments payable over a five, ten or
fifteen year period, and commencing on the respective Deferred Benefit
Commencement Date; or

 

(2) A single lump sum payment of the entire balance of the respective Deferred
Benefit Account, determined as of and payable on the Deferred Benefit
Commencement Date.

 

(b) Manner of Issuance of Shares: Except as otherwise provided in Article VI
hereof, the Participant may elect to receive issuance of the Deferred Benefits
held in the form of shares of Scientific-Atlanta Common Stock held in a Stock
Sub-Account or an Award Sub-Account, pursuant to one of the following methods:

 

(1) Annual, semi-annual or quarterly issuance of shares of Scientific-Atlanta
Common Stock from an Award Sub-Account or a Stock Sub-Account over a five, ten
or fifteen year period,

 

5



--------------------------------------------------------------------------------

and commencing on the respective Deferred Benefit Commencement Date; provided,
however, that no fractional shares of Scientific-Atlanta Common Stock will be
issued; or

 

(2) A single issuance of all shares subject to the specific Award Sub-Account or
Stock Sub-Account, determined as of and payable on the Deferred Benefit
Commencement Date.

 

(c) Stock. The shares of Scientific-Atlanta Common Stock issued under the Stock
Sub-Account of this Plan may be authorized, but previously unissued, shares or
previously issued shares reacquired by the Company. The aggregate number of
shares which may be issued under the Stock Sub-Account of this Plan shall not
exceed 750,000 shares.

 

(d) Change in Payment or Issuance Method. A Participant may change the method of
payment (or method of issuance of shares) selected, which method was selected
pursuant to the terms of subsection (a) or subsection (b) above, as applicable,
with respect to a Deferral Election by submitting a request in writing to the
Plan Committee. Prior to a change in the method of payment or a change in the
method of issuance of shares becoming effective, the Plan Committee must approve
such change. Participants may not move Deferred Benefits from one sub-account to
another sub-account.

 

4.6 Designation of Beneficiaries

 

A Participant shall designate a Beneficiary with respect to each Deferral
Election and may change the Beneficiary designation with respect to any Deferral
Election at any time by submitting to the Plan Committee a revised Beneficiary
designation in writing reflecting the change.

 

ARTICLE V—DEFERRED BENEFIT ACCOUNTS

 

5.1 Deferred Benefit Accounts

 

The Company shall cause to be established and maintained for each Participant a
separate Deferred Benefit Account, and within each such Deferred Benefit Account
an Interest Sub-Account, a Stock Sub-Account and an Award Sub-Account with
respect to each Deferral Election. The Company shall credit the Election Amount
deferred pursuant to each such election to the Participant’s appropriate
Deferred Benefit Account, and to the Interest Sub-Account, the Stock Sub-Account
and the Award Sub-Account as specified in the Election, as of the date deferred
from Participant’s Compensation as provided in Section 4.1 hereof.

 

5.2 Interest Sub-Account

 

Except as otherwise provided by Section 6.2(a) hereof, interest shall accrue at
the Plan Interest Rate on any amounts credited to an Interest Sub-Account from
the date on which the amount is credited until it is paid to the Participant,
and shall be credited daily using the daily equivalent yield of the Plan
Interest Rate.

 

5.3 Stock Sub-Account

 

If a Participant elects all or a portion of the Election Amount to be credited
to the Stock Sub-Account, the amount so credited will be accumulated during the
Company’s fiscal quarter and credited to the Stock Sub-Account on the first
business day after the end of the Company’s fiscal quarter based on the
Conversion Price set forth in Section 5.3(a).

 

(a) Conversion into Scientific-Atlanta Common Stock: The amount for a quarterly
period credited to the Stock Sub-Account shall be converted as follows: The
purchase price of shares (the “Conversion Price”) purchased under the Plan shall
be the average of the closing price of Scientific-Atlanta Common Stock, as
reported on the composite tape of the New York Stock Exchange, for the 20
trading days immediately preceding and including the last day of the Company’s
fiscal quarter. In determining such average prices,

 

6



--------------------------------------------------------------------------------

appropriate adjustments shall be made to reflect any stock dividends or stock
splits, recapitalizations or reorganizations made during the quarter.

 

(b) Conversion of Phantom Stock: Effective as of the Conversion Date, all
hypothetical shares of Scientific-Atlanta Common Stock credited to a
Participant’s Phantom Stock Sub-Account shall be converted into the right to
receive the same number of the shares of Scientific-Atlanta Common Stock under
the Stock Sub-Account.

 

(c) Fractional Shares: No fractional shares will be credited to a Stock
Sub-Account. In lieu of fractional shares, an amount equal to the fractional
share multiplied by the Conversion Price shall be credited to the Interest
Sub-Account.

 

(d) Dividends: No interest will accrue on the amounts held in a Stock
Sub-Account, but amounts equivalent to the cash dividends that would have been
paid if the underlying shares had been issued will be placed in an Interest
Sub-Account.

 

(e) No Rights as Shareholder: A Participant shall not have any rights as a
shareholder of the Company with respect to any amounts credited to the Stock
Sub-Account or the right to receive shares of Scientific-Atlanta Common Stock
represented by such amounts until such shares are actually issued as hereinafter
provided.

 

5.4 Award Sub-Account

 

If a Participant elects that an Award be deferred and credited to an Award
Sub-Account, such Award will remain in such Award Sub-Account until the Deferred
Benefit Commencement Date related to such Award Sub-Account occurs. No interest
will accrue on the Award in such Award Sub-Account, but Accrued Dividends will
accrue and will be placed in an Interest Sub-Account. A Participant shall not
have any rights as a shareholder of the Company while an Award is held in an
Award Sub-Account.

 

5.5 Statement of Accounts

 

Within ninety (90) days after each Determination Date, the Plan Committee shall
submit to each Participant a statement in such form as the Plan Committee shall
deem desirable, setting forth a summary of the Deferral Elections made and the
current balances of the Deferred Benefit Accounts and related sub-accounts
maintained for the Participant as of the Determination Date.

 

ARTICLE VI—PAYMENT (AND ISSUANCE) OF DEFERRED BENEFITS

 

6.1 General

 

Except as otherwise provided herein, Deferred Benefits credited to the Interest
Sub-Account, the Stock Sub-Account or the Award Sub-Account shall be payable
(and issued, if applicable) to a Participant upon the Deferred Benefit
Commencement Date and pursuant to the manner of payment (or issuance, if
applicable) selected by the Participant on the applicable Deferral Election or
any permitted modification thereof, pursuant to Section 4.5(d) hereof. If the
Participant has elected to receive such Deferred Benefits in installments, the
amount payable in the first year of such installments shall be an amount that
will fully amortize the balance in the Participant’s Deferred Benefit Account
determined as of the Deferred Benefit Commencement Date over the five, ten or
fifteen year period, based on assumed interest earnings at the Plan Interest
Rate (to the extent applicable) in effect for such first year. Thereafter, the
amount payable (or to be issued) in each succeeding year shall be adjusted to an
amount that will fully amortize the remaining balance in such Deferred Benefit
Account over the remaining years in the aforesaid five, ten, or fifteen year
installment period based on the Plan Interest Rate (to the extent applicable)
for such succeeding year.

 

7



--------------------------------------------------------------------------------

6.2 Service Termination

 

Deferred Benefits shall be paid (or issued, as appropriate) to a Participant
after his or her termination, as follows:

 

(a) Upon termination of service as a director prior to the Participant’s
Retirement:

 

(1) the amounts in each of the Participant’s Deferred Benefit Accounts shall
cease to earn interest (to the extent applicable) and the balance of each
Deferred Benefit Account shall be determined in accordance with Article V
hereof, and

 

(2) the Company shall pay (or issue, as appropriate) to the Participant the
balance of each of the Participant’s Deferred Benefit Accounts not according to
the Participant’s elections as specified in his or her Election Forms but in a
lump sum, to be paid within sixty days of the termination.

 

(b) Upon termination of service as a director on the date of the Participant’s
Retirement, the Company will pay (or issue) to such a Participant all amounts in
his or her Deferred Benefit Accounts in accordance with Section 6.1 hereof.

 

6.3 Total Disability

 

Deferred Benefits shall be paid (or issued, as appropriate) to a Participant
after his or her becoming Totally Disabled, as follows:

 

(a) Upon the determination that a Participant is Totally Disabled, no further
deferrals will be made from his or her Compensation, and the Company shall pay
(or issue, as appropriate) to the Participant all amounts in his or her Deferred
Benefit Accounts in accordance with Section 6.2 hereof unless the Participant
has specified in his or her Election Form a different manner of payment.

 

(b) For purposes of this Plan, once a Participant is determined to be Totally
Disabled, he or she will continue to be deemed Totally Disabled irrespective of
the Participant’s ceasing to be considered Totally Disabled for purposes of any
other plan maintained by the Company.

 

(c) In the event that a Totally Disabled Participant recovers and resumes
service with the Board, such Totally Disabled Participant may resume
participation in this Plan at the discretion of the Plan Committee; provided,
however, that in any event the Totally Disabled Participant shall continue to
receive payments of Deferred Benefits that are then being paid pursuant to the
terms of this Plan.

 

6.4 Death

 

Deferred Benefits shall be paid (or issued, as appropriate) after the death of a
Participant, as follows:

 

(a) After the death of a Participant, the Company shall pay the amounts (or
issue shares of Scientific-Atlanta Common Stock, if applicable) in each of the
Participant’s Deferred Benefit Accounts to the Beneficiary designated by the
Participant with respect to each Deferral Election in each of his or her
respective Election Forms, or, if the Participant fails to so designate a
Beneficiary, to his or her estate.

 

(b) If the Participant dies prior to Retirement, the Company shall pay to each
respective Beneficiary or to the Participant’s estate, as the case may be, the
amounts in each of the Participant’s respective Deferred Benefit Accounts (or
issue the shares held in the Stock Sub-Account or the Award Sub-Account), in the
same manner as set forth in Section 6.2(a).

 

8



--------------------------------------------------------------------------------

(c) If the Participant dies following Retirement or being determined to be
Totally Disabled but prior to his or her receiving the full payment of all
Deferred Benefits payable to him or her, the Company shall pay (or issue, if
appropriate) to the respective Beneficiaries or to the Participant’s estate, as
the case may be, the same Deferred Benefits in the same manner as it otherwise
would have paid (or issued) to the Participant as if the Participant had not
died, unless the Participant has specified in his or her Election Form a
different manner of payment to a Beneficiary.

 

(d) Notwithstanding the other provisions of Section 6.4, a Beneficiary may
request a different payment schedule than what has been elected by the
Participant, if such change does not further defer the scheduled payout, by
submitting a request in writing to the Plan Committee. The granting of any such
request shall be within the discretion of the Plan Committee.

 

(e) If a Beneficiary who is receiving Deferred Benefits pursuant to this Plan
dies, the remainder of the Deferred Benefits to which such Beneficiary was
entitled at the time of his or her death shall continue to be payable to the
Beneficiary or to beneficiaries designated by such Beneficiary in writing to the
Plan Committee (or to the Beneficiary’s estate or heirs if he or she fails to
designate a beneficiary or beneficiaries).

 

ARTICLE VII—PLAN ADMINISTRATION

 

7.1 Plan Committee

 

This Plan and all matters related to it shall be administered by the Plan
Committee. The Plan Committee shall have the authority to interpret the
provisions of this Plan and to determine all questions arising in the
administration, interpretation and application of this Plan.

 

ARTICLE VIII—PARTICIPANT’S RIGHTS

 

8.1 Ineligibility to Participate in Plan

 

In the event that the Plan Committee determines that a Participant has become
ineligible to continue to participate in this Plan, the Plan Committee may
terminate Participant’s participation in this Plan upon ten (10) days’ prior
written notice to the Participant. In such event, the Participant will not be
entitled to make further Deferral Elections, but all current Deferral Elections
shall continue in effect. All Deferred Benefit Accounts shall be payable as
otherwise provided in Article VI hereof.

 

8.2 Termination of Plan

 

The Board of Directors of the Company may terminate this Plan at any time, and
termination of this Plan shall be effective upon ten (10) days’ written notice
to all Participants in the Plan. Upon such termination of this Plan, the Company
shall pay all Participants their Deferred Benefits as provided in Section 6.1
and in the Participant’s Election Form; provided, however, if this Plan is
terminated within two (2) years after a Change in Control (as defined in Section
9.4 hereof), each Participant’s Deferred Benefits shall be paid in accordance
with either (a) each Participant’s “Change in Control Election Form” (as defined
in Section 9.3 hereof), provided such Participant has completed and submitted
such Change in Control Election Form, as required by Section 9.3 hereof, or (b)
Participant’s original Election Form and in accordance with Section 6.1 hereof,
but only if a Participant has not validly completed and submitted a Change in
Control Election Form. Upon termination of the Plan, amounts credited to the
Deferred Benefit Accounts of each Participant shall continue to earn interest at
the Plan Interest Rate until such amounts are paid to the Participant.

 

8.3 Participant’s Rights

 

The right of a Participant or his or her Beneficiary or estate to receive any
benefits under this Plan shall be solely that of an unsecured creditor of the
Company. Any asset acquired or held by the Company or funds

 

9



--------------------------------------------------------------------------------

allocated by the Company in connection with the liabilities assumed by the
Company pursuant to this Plan shall not be deemed to be held under any trust for
the benefit of any Participant or of any of Participant’s Beneficiaries or to be
security for the performance of the Company’s obligations hereunder but shall be
and remain a general asset of the Company.

 

8.4 Spendthrift Provision

 

Neither a Participant nor any person claiming through a Participant shall have
the right to commute, sell, assign, transfer, pledge, mortgage or otherwise
encumber, transfer, hypothecate or convey any Deferred Benefit payable hereunder
or any part thereof in advance of its actually having been received by a
Participant or other appropriate recipient under this Plan, and the right to
receive all such Deferred Benefits is expressly declared to be non-assignable
and non-transferable. Prior to the actual payment (or issuance, if appropriate)
thereof, no part of the Deferred Benefits payable hereunder shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any person claiming through a
Participant or be transferable by operation of law in the event of a
Participant’s or any such other person’s bankruptcy or insolvency.

 

8.5 Cooperation

 

Each Participant will cooperate with the Company by furnishing any and all
information reasonably requested by the Company in order to facilitate the
payment of Deferred Benefits hereunder and by taking any such other actions as
the Company or the Plan Committee may reasonably request.

 

ARTICLE IX—CHANGE IN CONTROL

 

9.1 Applicability

 

Notwithstanding any provision in this Plan to the contrary, the terms of this
Article IX shall apply to any Participant, whether active or inactive.

 

9.2 Effect of Change in Control

 

Upon a Change in Control the following shall immediately occur:

 

(a) The Company shall contribute to the trust maintained pursuant to the
Scientific-Atlanta, Inc. Benefits Protection Trust Agreement a lump sum amount
equal to each Participant’s Deferred Benefit Accounts. The Company shall assign
to such trust (i) any split-dollar life insurance policies held by the Company,
pursuant to this Plan, for the benefit of a Participant’s beneficiaries; and
(ii) any Endorsement Split-Dollar Agreements between the Company and a
Participant.

 

(b) All Participants shall be deemed to have satisfied the age and service
requirements in the definition of Retirement in this Plan.

 

(c) For any Participant who is a member of the Board on the date that a Change
in Control occurs and who ceases, within twenty-four (24) months after a Change
in Control, to be a member of the Board for any reason, the Company shall pay
such Participant his or her Deferred Benefits in accordance with such
Participant’s Change in Control Election Form, if completed and returned
pursuant to Section 9.3. If a Participant has not completed and returned such
Change in Control Election Form, such Participant’s Deferred Benefits shall be
paid in accordance with his original Election Form and Article VI hereof.

 

(d) All amounts held in an Interest Sub-Account shall remain in such Interest
Sub-Account and shall earn interest at the Plan Interest Rate until all amounts
in such Interest Sub-Account are fully paid.

 

10



--------------------------------------------------------------------------------

(e) The rights to receive shares under all Stock Sub-Accounts and all Awards
held in an Award Sub-Account shall be automatically converted into the cash
value of such shares on the date of the Change in Control and such cash value
shall be automatically transferred to the Interest Sub-Account (and earn
interest in accordance with Section 9.2(d)). The cash value of such shares on
the date of the Change in Control shall be determined by multiplying the closing
price of one (1) share of Scientific-Atlanta Common Stock on the business day
immediately prior to the date of the Change in Control times the number of
shares of Scientific-Atlanta Common Stock that the Participant has a deferred
right to receive under his Stock Sub-Account or his Award Stock-Sub-Account.

 

(f) All amounts, if any, held in a Participant’s Split-Dollar Insurance
Sub-Account shall be automatically transferred to an Interest Sub-Account for
such Participant (and shall earn interest in accordance with Section 9.2(d)).
The trust described in Section 9.2(a) shall withdraw from a Participant’s
Interest Sub-Account the amounts required to pay the premiums for the
split-dollar life insurance held by the trust (pursuant to Section 9.2(a)) for
the benefit of such Participant’s beneficiaries.

 

9.3 Change in Control Election Form

 

At any time at least ninety (90) days prior to a Change in Control, each
Participant may elect to have his Deferred Benefits paid out after a Change in
Control in a manner different from the manner he previously elected in his
original Election Form. Each Participant may complete and submit a Change in
Control Election Form and thereby elect to have his or her Deferred Benefits
paid as follows if the Plan is terminated or a Participant’s service on the
Board is terminated, within twenty-four (24) months after a Change in Control:
(a) have his Deferred Benefits paid as a lump sum payment, payable within five
(5) days after the date of termination of the Plan or the date of Participant’s
termination of service on the Board (whichever occurs first); or (b) have his
Deferred Benefits paid as though his Deferred Benefit Commencement Date were the
date of termination of the plan or the date of Participant’s termination of
service on the Board (whichever occurs first); or (c) have his Deferred Benefits
paid as of a specified date (the “Change in Control Election Form”). As with the
original Election Form, Participant may elect, in his Change in Control Election
Form, to have his Deferred Benefits paid in a lump sum, or in installments over
a 5-year period, a 10-year period, or a 15-year period. For a Change in Control
Election Form to be validly submitted by a Participant, it must be received by
the Corporate Secretary of the Company prior to the deadline specified in the
first sentence of this Section 9.3.

 

9.4 Definition of Change in Control

 

For purposes of this Plan, a Change in Control shall mean any of the following
events:

 

(a) The acquisition in one or more transactions by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) of “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding voting
securities (the “Voting Securities”); provided, however, that for purposes of
this Section 9.4, the Voting Securities acquired directly from the Company by
any Person shall be excluded from the determination of such Person’s Beneficial
Ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding); or

 

(b) The individuals who are members of the Incumbent Board (as defined below)
cease for any reason to constitute at least two-thirds (2/3) of the Board. The
“Incumbent Board” shall include the individuals who as of August 20, 1990, are
members of the Board and any individual becoming a director subsequent to August
20, 1990, whose election, or nomination for election, by the Company
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board; provided, however, that any
individual who is not a member of the Incumbent Board at the time he or she
becomes a member of the Board shall become a member of the Incumbent Board upon
the completion of two (2) full years as a member of the Board; provided,
further,however, that notwithstanding the foregoing, no individual shall be
considered a member of the Incumbent Board if such individual initially

 

11



--------------------------------------------------------------------------------

assumed office (i) as a result of either an actual or threatened “election
contest” (within the meaning of Rule 14a-11 promulgated under the 1934 Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board (a “Proxy Contest”) or (ii) with the approval
of the other Board members, but by reason of any agreement intended to avoid or
settle a Proxy Contest; or

 

(c) Approval by stockholders of the Company of (i) a merger or consolidation
involving the Company if the stockholders of the Company, immediately before
such merger or consolidation, do not own, directly or indirectly, immediately
following such merger or consolidation, more than eight percent (80%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because twenty percent (20%) or more of the then outstanding Voting
Securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

 

Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company, which
acquisition, by reducing the number of Voting Securities outstanding, increases
the proportional number of shares Beneficially Owned by the Subject Person,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of such acquisition of Voting Securities by the Company,
and after such share acquisition of Voting Securities by the Company, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities,
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall be
deemed to have occurred.

 

ARTICLE X—MISCELLANEOUS

 

10.1 Amendments and Modifications

 

The Board of Directors of the Company may amend this Plan in any respect at any
time, except that the Board of Directors may not amend this Plan for the two (2)
year period commencing on the date of a Change in Control; provided however,
that shareholder approval is required for Plan amendments that require
shareholder approval under applicable rules of the New York Stock Exchange. In
addition, the Plan Committee may authorize the following types of amendments to
the Plan without Board approval: (a) amendments required by law; (b) amendments
that relate to the administration of the Plan and that do not materially
increase the cost of the Plan; and (c) amendments that are designed to resolve
possible ambiguities, inconsistencies or omissions in the Plan and that do not
materially increase the cost of the Plan. All authorized amendments shall be
effective upon ten (10) days’ written notice to the Participants. If any such
amendment affects a Participant’s Deferred Benefits, such affected Participant
may, within ninety (90) days after the effective date of such amendment, elect
to terminate his or her participation in the Plan pursuant to this Section 10.1,
in which event the date of such election shall be deemed to be such
Participant’s Deferred Benefit Commencement Date.

 

10.2 Inurement

 

This Plan shall be binding upon and shall inure to the benefit of the Company
and each Participant hereto, and their respective beneficiaries, heirs,
executors, administrators, successors and assigns.

 

12



--------------------------------------------------------------------------------

10.3 Governing Law

 

This Plan is made in accordance with and shall be governed in all respects by
the laws of the state of Georgia.

 

10.4 Tax Withholding

 

All payments (and issuances of shares) made pursuant to this Plan shall be
subject to the withholding of state and federal income taxes, FICA tax or other
taxes to the extent required by applicable law. The Plan Committee shall, before
delivery of a cash payment or a stock certificate, require the Participant to
make arrangements satisfactory to the Plan Committee to satisfy such withholding
requirements. A Participant receiving shares of Scientific-Atlanta Common Stock
may elect to satisfy such withholding requirements by having the Plan Committee
withhold shares otherwise issuable to the Participant, with the Participant’s
election being made by delivering to the Plan Committee a written election
stating his or her desire to so satisfy such withholding requirements.

 

10.5 Fractional Shares

 

No fractional shares will be issued under this Plan. Except to the extent that
the provision for fractional shares is expressly set forth in this Plan, the
Plan Committee shall determine the manner for treating fractional shares.

 

10.6 Antidilution

 

If a reorganization, recapitalization, stock split, stock dividend, combination
of shares, merger, consolidation, rights offering, or any other change in the
corporate structure of the Company or the shares of Scientific-Atlanta Common
Stock occurs, then the aggregate number of shares reserved under this Plan and
all other share (or share equivalent) numbers set forth in or calculated under
this Plan shall be equitably adjusted by the Plan Committee.

 

10.7 Delivery of Shares

 

The obligation of the Company to issue shares under this Plan shall be subject
to all applicable laws, rules and regulations, including all applicable federal
and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the Plan
Committee.

 

10.8 Securities Act Requirements

 

No certificates for shares shall be delivered pursuant to this Plan if the
delivery would, in the opinion of counsel for the Company, violate the
Securities Act of 1933, as amended (the “Securities Act”) or any other Federal
or state statutes having similar requirements as may be in effect at that time.
As a condition of the issuance of any shares under this Plan, the Plan Committee
may require the recipient to furnish a written representation that he or she is
acquiring the shares for investment and not with a view to distribution to the
public. In the event that the disposition of shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such shares
shall be restricted against transfer to the extent required by the Securities
Act and Rule 144 of the Securities Act or the regulations hereunder.

 

10.9 Listing and Regulatory Requirements

 

If at any time the Plan Committee shall determine, in its discretion, that the
listing, registration or qualification of the shares to be delivered pursuant to
this Plan is required by any securities exchange or under any applicable law or
the rule of any regulatory body, or is necessary or desirable as a condition of,
or in connection with, the issuance of shares thereunder, such shares may not be
issued unless and until such listing, qualification,

 

13



--------------------------------------------------------------------------------

consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Plan Committee.

 

10.10 Section 16

 

The transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Securities Exchange Act of
1934, as amended. To the extent any provision under the Plan or action by the
Plan Committee fails to so comply, it shall be deemed null and void to the
extent permitted by law and deemed advisable by the Plan Committee.

 

To record the adoption of the Plan (as amended and restated) by the Plan
Committee on May 29, 2003, the Company has caused its authorized officers to
execute this Plan.

 

SCIENTIFIC-ATLANTA, INC.         By:  

/s/    Brian C. Koenig        

--------------------------------------------------------------------------------

         

6/18/03

--------------------------------------------------------------------------------

Name:    Brian C. Koenig

Title:      Senior Vice President – Human Resources

          Date

 

          By:  

/s/    Michael C. Veysey

--------------------------------------------------------------------------------

         

6/13/03

--------------------------------------------------------------------------------

Name:    Michael C. Veysey

Title:      Senior Vice President, General Counsel and Corporate Secretary

          Date

 

14